EXHIBIT 10.11

CONSULTING AGREEMENT

AuraSense Therapeutics, LLC

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
as of the first day of October, 2011, by and between AuraSense Therapeutics,
LLC, a Delaware Limited Liability Company (the “Company”), located at 1801 Maple
Avenue, Suite 4301, Evanston, IL 60201, and Chad A. Mirkin, Ph.D.
(“Consultant”), an individual residing at                     .

WHEREAS, the Company desires to retain Consultant upon and subject to the terms
and conditions set forth in this Agreement, and Consultant desires to render
consulting services to the Company on such terms and conditions;

THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Company and Consultant agree as follows:

1. Consulting Relationship. The Company hereby engages Consultant to render
services to the Company and Consultant hereby accepts such engagement on the
terms and conditions set forth herein during the Term (as defined in Section 2
below). Notwithstanding any provision hereof, for all purposes of this
Agreement, the Consultant shall be deemed to be an independent contractor, and
not an employee, of, the Company. The Consultant’s duties and services shall
consist of providing scientific advice and counseling to the Company regarding
technological developments and initiatives in the field of Therapeutic
Applications of Spherical Nucleic Acid Nano-Structures (the “Business”), advice
to the Company about technical priorities for the Business and the pursuit,
negotiation and execution of development partnerships relating to the Business,
as well as other activities as may reasonably be requested by the Company. The
Consultant will make himself generally available by telephone, electronic mail,
and written correspondence with Company personnel to answer questions and
address issues related to his duties. It is anticipated that some of the
Consultant’s duties will be most appropriate to undertake in person.

2. Term. The term of Consultant’s engagement hereunder commences on the date of
this Agreement and shall continue for an initial period of ten (10) years (the
“Initial Term”), and shall automatically renew for successive one-year periods
(each, a “Renewal Period”), unless either party gives the other party written
notice of the non-renewal of such engagement at least sixty (60) days prior to
the end of the Initial Term or the then-current Renewal Period, as the case may
be, unless terminated earlier under Section 12 below (the “Term”).

3. Other Consulting or Advisory Relationships. The Company and Consultant each
acknowledge that during the Term, all arrangements, agreements or policies by
which Consultant may from time to time provide consulting or advisory services
to any other organization which employs Consultant as a consultant, employee,
advisor or principal (“Consultant’s Employer”) shall be described with
sufficient particularity in Attachment I (“Employer’s Policies”), attached
hereto and incorporated herein by reference. The parties



--------------------------------------------------------------------------------

hereby acknowledge and agree that Consultant’s performance under this Agreement
is subject to his compliance with Employer’s Policies. The Consultant represents
and warrants that to the best of his knowledge, he is in compliance with the
Employer’s Policies, and to his knowledge, except as may be described in
Attachment II, none of the activities or services for the Company currently
contemplated would cause Consultant to be in violation or breach of Employer’s
Policies, including, but not limited to, any Employer Policies as to rights to
inventions while engaged in the planning or implementation of any project,
program, product or service offering of the Company as contemplated by Sections
10 and 11 below.

4. Non-Competition. The Consultant agrees that during the Term, and for one
(1) year thereafter, the Consultant will not, without the Company’s express
written consent, except as permitted by this Section 4, engage in any activity
(whether as a principal, employee, consultant, advisor or otherwise) that is
substantially competitive with the Business; i.e., specifically, Consultant will
not engage during such period in a business that deals with the development of
therapeutics that utilize Spherical Nucleic Acid constructs. Notwithstanding the
foregoing, this non-competition covenant shall not be deemed to have been
breached if the specific conduct in which the Consultant desires to engage and
all reasonably relevant facts were fully disclosed to the Board of the Company
by Consultant in writing, and within thirty (30) days after such written notice
the Company has consented to such activities. During such 30-day period the
Company and Consultant will engage in good faith discussions to resolve any
disagreement regarding any such proposed activities which the Company has a
reasonable basis for considering to be potentially in violation of this
Section 4. In addition, the Company recognizes that the Consultant may currently
have certain agreements, functions or employment and perform consulting services
for others as described in Attachment I referenced above. The Consultant shall
be permitted to terminate this Agreement at any time if he provides
documentation reasonably satisfactory to the Company that subsequent to the date
of this Agreement Consultant’s Employer has modified, altered or expanded its
Employer Policies to which Consultant is bound as a condition of his employment
in such a manner as to present an irreconcilable conflict with the services the
Consultant has agreed to perform for the Company.

5. Non-Solicitation. The Consultant agrees that, during the Term and for a
period of one (1) year thereafter, the Consultant will not encourage or solicit,
directly or indirectly, any employee or consultant of the Company to terminate
his or her employment or consultancy with the Company for any reason, unless
expressly requested to do so by the Company. Notwithstanding the foregoing,
nothing herein shall prevent the Consultant from providing a letter of
recommendation to an employee with respect to a future employment opportunity.

6. Compensation. As compensation for the services rendered by Consultant
hereunder during the Term, the Company agrees to pay Consultant fees of an
initial annual compensation amount of $100,000. Such fees shall be paid monthly
or with such other frequency as may be agreed upon by the Company and
Consultant. The initial annual compensation amount shall be subject to annual
review and adjustment by the Company to reflect changes in market conditions
(taking into consideration the demands imposed on Consultant by the Company;
equity and other forms of compensation and benefits; and such other factors as
the Board of Managers of the Company, in consultation with any relevant
consultants it may retain for such purposes, elect to consider after discussion
with the Consultant); provided, however, that no such annual adjustment shall
reduce the annual compensation amount below $100,000. The first such annual
review shall commence in January 2012. Each subsequent review shall commence in
January of the applicable year with retroactive effect as of January 1 of that
year.

 

-2-



--------------------------------------------------------------------------------

7. Expenses. The Company will pay or reimburse Consultant for all reasonable and
necessary out-of-pocket expenses incurred in the performance of services under
this Agreement and pre-approved by the Company, in accordance with the Company’s
business expense reimbursement policy and subject to the presentment of
appropriate documentation in accordance with the Company’s normal polices for
expense verification.

8. Confidential Information. During the Term and for a five (5)-year period
following any termination of this Agreement, the Consultant shall hold in
strictest confidence and not use except for the Company’s benefit, and will not
disclose to any person, firm or corporation without the Company’s written
authorization, any of the Company’s Confidential Information. “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, client lists and clients (including, but not limited to,
clients of the Company with whom Consultant became acquainted during the Term),
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, marketing, finances or other business
information disclosed or made available to Consultant by the Company either
directly or indirectly, orally or in writing. The Consultant acknowledges that
this information constitutes a unique and valuable asset of the Company and that
any disclosure or other use of such knowledge or information other than for the
sole benefit of the Company would cause irreparable harm to the Company.

Notwithstanding the foregoing, Confidential Information shall not include any of
the information or materials described above which:

 

  a. at the time of disclosure to the Consultant, or thereafter became (prior to
its publication, divulgence or use) through no fault of the Consultant, a part
of the public domain by publication or otherwise; or

 

  b. the Consultant can demonstrate by written evidence was already properly and
lawfully in their possession at the time it was received from Company; or

 

  c. was lawfully received by the Consultant from a third party who was under no
obligation of confidentiality with respect thereto; or

 

  d. is required by law or judicial process (including patent applications) to
be disclosed; or

 

  e. is independently developed by the Consultant without reference to Company’s
Confidential Information.

9. Return of Company Property. Upon termination of Consultant’s engagement with
the Company for any reason, Consultant shall (a) cease and not thereafter
commence use of

 

-3-



--------------------------------------------------------------------------------

any Confidential Information or intellectual property (including any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company or affiliates;
(b) immediately destroy, delete, or return to the Company all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in Consultant’s possession or control
(including any of the foregoing stored or located in Consultant’s office, home,
laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company or
its affiliates, except that Consultant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information; and (c) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which
Consultant is or becomes aware.

10. Ventures. Subject to compliance with Section 3 above, if, during the Term,
the Consultant is engaged in or associated with the planning or implementing of
any project, program, product or service offering or venture involving the
Company on behalf of the Company, all rights in such project, program, product
or service offering or venture shall belong to the Company, unless otherwise
agreed in writing.

11. Inventions. Subject to compliance with Section 3 above, the Consultant
agrees that all inventions and copyrighted materials of the Company for which
the Consultant provides input and assistance in his capacity as a Consultant to
the Company or that result from Confidential Information shall be the exclusive
property of the Company, unless otherwise agreed in writing. Whenever requested
to do so by the Company, the Consultant will execute any and all applications,
assignments or other instruments that the Company shall deem necessary to apply
for and obtain letters patent of the United States or any foreign country or to
otherwise protect the Company’s interest therein at the Company’s expense. The
Consultant agrees that he will not utilize the intellectual property, resources,
assets, time, or personnel of any third party, including entities which may
otherwise employ or have consulting agreements with the Consultant, in
connection with performing the services hereunder or assisting with the creation
of Company inventions.

12. Termination.

 

  a. The Term of Consultant’s engagement hereunder shall terminate upon the
first to occur of the following events: (i) the mutual agreement of the Company
and the Consultant to so terminate this Agreement; (ii) the death or permanent
disability (as defined below) of the Consultant; (iii) the Company’s election to
terminate the Term and the Consultant’s engagement hereunder “for cause” (as
defined below); or (iv) as a result of the non-renewal of this Agreement by
either party after the Initial Term or the then-current Renewal Period, as the
case may be, of the engagement in accordance with Section 2 above.

 

  b. The term “permanent disability” shall mean a disability of the Consultant
that prevents the Consultant from fully performing his duties hereunder and
continues for ninety (90) days or more in any one hundred twenty (120) day
period.

 

-4-



--------------------------------------------------------------------------------

  c. The term “for cause” shall mean any one or more of the following:

 

  (i) conviction of, plea of nolo contendere by, or plea or settlement agreement
by Consultant for theft, embezzlement, fraud, misappropriation of funds, or
other act of dishonesty, or the violation of any other law or ethical rule
related to the Consultant’s engagement with the Company;

 

  (ii) the conviction of the Consultant of a felony or a crime involving moral
turpitude by the Consultant;

 

  (iii) the impending bona fide threat upon the Company of any criminal
liability caused by the action or inaction of the Consultant; or

 

  (iv) the Consultant’s material breach of the covenants set forth in Sections
4, 5 or 8 of this Agreement.

 

  d. Notwithstanding any termination of this Agreement, the Consultant, in
consideration of his services hereunder to the date of such termination, shall
remain bound by the provisions of Sections 4, 5, 8, 10 and 11 which relate to
periods, activities or obligations upon or subsequent to the termination of this
Agreement.

13. Miscellaneous.

 

  a. Injunctive Relief. Consultant acknowledges and agrees that any violation or
breach of this Agreement would cause irreparable harm to the Company for which
damages would not be an adequate remedy, and, therefore, the Company will be
entitled to injunctive relief with respect thereto in addition to any other
remedies.

 

  b. Governing Law. This Agreement is made under and shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its conflicts of laws provisions.

 

  c. Severability. If one or more of the provisions of this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect provided they do not materially alter the substantive business terms of
the Agreement.

 

  d. Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when executed by both parties to this Agreement shall be deemed
to be an original, and all of which counterparts together shall constitute one
and the same instrument.

 

-5-



--------------------------------------------------------------------------------

  e. Assignment. The Consultant may not assign this Agreement, in whole or in
part, without the Company’s prior written consent.

 

  f. Entire Agreement. This Agreement, together with the Attachments referenced
herein, constitutes the entire agreement of the parties with respect to the
subject matter hereof, and there are no other agreements or understandings,
either written or oral, with respect thereto.

 

  g. Enforceability. The failure of either party hereto to enforce any right
under this Agreement shall not be construed to be a waiver of that right, or of
damages caused thereby, or of any other rights under this Agreement.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto affixed their signatures to
this Consulting Agreement effective as of the date first shown above.

 

Company     Consultant AuraSense Therapeutics, LLC     Chad A. Mirkin, Ph.D.

By

 

/s/ C. Shad Thaxton

   

/s/ Chad A. Mirkin, Ph.D.

Its

  VP/Board Member     Signature

Date

  12/07/2011    

 

12/07/2011

      Date

 

-7-



--------------------------------------------------------------------------------

Attachment I

Employer’s Policies



--------------------------------------------------------------------------------

Attachment II

Conflicts with Employer’s Policies